 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                   ***
 7    CARY KATZ,                                           Case No.: 2:18-cv-00997-JAD-GWF
                                        Plaintiff,
 8           v.
                                                                         ORDER
 9
      MARK STEYN, et al.,                                      Re: Motion for Protective
10                                                                 Order (ECF No. 124)
                                     Defendants.
11

12

13

14          This matter is before the Court on Plaintiff’s Motion for Protective Order; Sanctions
15   (ECF No. 124), filed on June 13, 2019. Defendants filed their Opposition (ECF No. 131) on
16   June 27, 2019, and Plaintiff filed his Reply (ECF No. 137) on July 8, 2019.
17                                   BACKGROUND AND DISCUSSION
18          The Court previously denied a motion for protective order which sought an order which
19   would have prohibited Defendants from publishing discovery materials that contain defamatory
20   or derogatory information about Plaintiff on the grounds that it would unreasonably intrude on
21   Defendants’ First Amendment rights. See Order (ECF No. 88). The order stated, however:
22
             There may be confidential information produced in discovery that should be
23           protected from public disclosure. A party’s confidential financial information,
             for example, generally warrants protection from public disclosure during the
24           discovery process. Litigants frequently enter into a stipulated protective order
             that permits either party, in good faith, to designate information as
25           “confidential.” If the parties disagree on the confidentiality designation, then
26           they can obtain a court determination as to whether the information is entitled
             to protection. In this case, the parties have not agreed on such a protective
27           order. Therefore, if a party believes that specific information is entitled to
             protection as confidential, he should move for a protective order before the
28           items are produced to the other party. Because such a procedure can
                                                      1
              significantly slow the discovery process, the Court reserves the option to
 1            impose a preliminary protective order if the parties cannot agree on one.
 2            Id. at 12.
 3          Since that order was entered, the parties have been unwilling or unable to agree on the

 4   form and content of a stipulated protective order as described in the above paragraph. Although

 5   apparently desirous of such a protective order, Plaintiff waited until June 13, 2019 to file the

 6   instant motion for protective order.

 7          The Court declines to enter the proposed protective order attached as Exhibit A to

 8   Plaintiff’s motion for the following reasons:

 9          1. The proposed protective order does not adequately define “CONFIDENTIAL”

10   information or items. It states that it means information or tangible things that qualify for

11   protection under Rule 26(c). The definition of confidential information must be more specific

12   than this. The Court will limit the protective order to a party’s or person’s confidential financial

13   information, trade secrets or proprietary information. In accordance with Order (ECF No. 88),

14   confidential information does not include other information or documents whose public

15   disclosure may be annoying or embarrassing to the designating party or person.

16          2. The provisions for challenging confidentiality designations set forth in paragraphs 6.1

17   and 6.2, while understandable in view of the parties’ inability to work with each other, are too

18   strict. Any party or non-party may challenge a confidentiality designation within a reasonable

19   time after he receives notification that the information or document is claimed to be confidential.

20   The reasonable time for challenging a confidentiality designation should generally be no longer

21   than 30 days, and the challenge must be made in writing. The challenging party or person is not

22   required to provide a specific explanation for its challenge. The parties, however, shall meet and

23   confer in a good faith attempt to resolve a dispute over the confidentiality designation. In

24   deciding a motion relating to a confidentiality designation, and the court may award expenses,

25   including reasonable attorney’s fees, to the prevailing party or person if the losing party or

26   person’s position was not substantially justified, and other circumstances do not make an award

27   of expenses unjust. See Fed.R.Civ.P. 37(a)(5).

28
                                                       2
 1          IT IS HEREBY ORDERED that Plaintiff’s Motion for Protective Order; Sanctions

 2   (ECF No. 124) is granted, in part, and denied, in party in accordance with the provisions of this

 3   Order. Plaintiff is directed to file a revised proposed protective order that complies with

 4   provisions of this order no later than July 22, 2019.

 5          IT IS FURTHER ORDERED that Plaintiff’s request for sanctions is denied.

 6          DATED this 15th day of July, 2019.

 7
                                           _________________________________
 8                                         GEORGE FOLEY, JR.
                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      3
